      Case 2:20-cv-04988-JFW-AS Document 40-20 Filed 10/27/20 Page 1 of 1 Page ID #:303
Chris anger v. Esperanza Molina, et al. (USDC-Central California 2:20-cv-04988-JFW-
AS)

From: Monica Molina (mrmolina@sbcglobal.net)

To:     amandas@potterhandy.com

Date: Friday, September 25, 2020, 11:02 AM PDT



Ms. Seabock,

Pursuant my electronic mail to you yesterday afternoon, find enclosed the Stipulation and Order to Set Aside
Default. Sign and return to me as soon as possible for filing.

Regards,

Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601


This transmission is intended to be delivered only to the named addressee(s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete
the transmission. In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone
other than the intended recipient(s) except with their express written consent.


        Stipulation to Set Aside Default; Order.pdf
        110.2kB
